DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
3.	Applicant's arguments with respect to the rejections of claims 1, 2 and 13-14 under U.S.C. 102(a)(2) as being anticipated by Pollak et al., and under AIA  U.S.C.  103 as being unpatentable over Bachelet et al. in view of Pollak et al. have been considered but they are not persuasive. Therefore the rejections are hereby maintained. 
Regarding claims 1, 2 and 13-14, Applicant primarily argues that either Pollak or the combination of Bachelet and Pollak does not describe or suggest acquiring first and second images of the blood sample at respective times and based on motion of a given entity in the first and second images, distinguishing between the given entity being a platelet and the given entity being a parasite. 
Examiner respectfully disagrees. 
A.	Pollak discloses acquire first and second images of the blood sample at respective times (Pollak, para’s 0063-0064, 0130-0131, microscopic system captures one or more images of bold sample in a sequence of images in time); 
identify, in the first and second images, a given entity (Pollak, para. 0128, identify stained object in the sample images);
determine whether, between acquisitions of the first and second images, there was motion of the given entity within the sample, by comparing the first and second images to one another, at least partially in response thereto, distinguish between the given entity being a platelet and the given entity being a parasite, and generate an output on the output device, at least partially in response thereto (Pollak, para. 0128, the presence of a suspected pathogen is determined if a first stained area is identified and the pattern of movement directionality and/or velocity of the stained object corresponds with a pattern predetermined to be associates with the suspected pathogen.  For example, when considering Trypanosoma brucei, its motion (motility) is expected to occur at a characteristic pattern.  As such, when the sample is stained with AO and Hoechst staining, the movement of the AO stained area may be analyzed to confirm a match or an expected correlation with the expected pattern; further, claims 1 and 21 further disclose staining a body fluid sample with two or more dyes, the sample comprising platelets and being suspected of further comprising a pathogen; selecting a stained object comprising the first stained area and the one other stained area and determining the presence of a suspected pathogen in the sample if pattern of movement of said stained object corresponds with a pattern predetermined to be associates with the suspected pathogen; and selecting a stained object comprising the first stained area and the one other stained area and determining the presence of a suspected pathogen in the sample, if during movement of the stained object the first stained area is maintained within boundaries of the one other stained area; para. 0138, generate output comprising a value or combination of values being indicative of the presence or absence of suspected pathogens in the sample).
Therefore Pollak discloses acquiring first and second images of the blood sample at respective times and based on motion of a given entity in the first and second images, distinguishing between the given entity being a platelet and the given entity being a parasite.

B.	Bachelet discloses acquire first and second images of the blood sample at respective times (Bachelet, para’s 0045 and 0055, microscopic system captures one or more images of blood smear in time); and 
a computer processor (Bachelet, para. 0035, computer processor) configured to:
identify, in the first and second images, a given entity (Bachelet, para’s 0075-0078, capturing one or more digital images, identify element(s)/object(s) in images of the blood smear); 
determine whether, between acquisitions of the first and second images, there was motion of the given entity within the sample, by comparing the first and second images to one another, at least partially in response thereto, distinguish between the given entity being a non-parasitic entity and the given entity being a parasite, and generate an output on the output device, at least partially in response thereto (Bachelet, para’s 0075-0078, capturing one or more digital images, classify features of elements/objects based on  motion of the elements/objects; para’s 0108 and 0121, automatically identify pathogens within a sample, the apparatus captures one or more digital images from a sample undergoing analysis, utilizes image analysis software to locate putative appearances of the pathogen in the image, compares the characteristics of a suspected pathogen present in the image, to a succinct set of characteristics extracted from images of known pathogens. Characteristics "classification features" may include motion of live parasites and their location with respect to other elements of the biological sample; par. 0222, classification features must be relevant to objects which are being classified may include the fluorescence of the candidate and/or motion of the candidate; claims 8 discloses outputting a result that includes at least one of the following: the presence or absence of a pathogen, and the species of pathogen).
Bachelet does not explicitly disclose but Pollak discloses the non-parasitic entity being a platelet (Pollak, claims 1 and 21 disclose staining a body fluid sample with two or more dyes, the sample comprising platelets and being suspected of further comprising a pathogen; selecting a stained object comprising the first stained area and the one other stained area and determining the presence of a suspected pathogen in the sample if pattern of movement of said stained object corresponds with a pattern predetermined to be associates with the suspected pathogen; and selecting a stained object comprising the first stained area and the one other stained area and determining the presence of a suspected pathogen in the sample, if during movement of the stained object the first stained area is maintained within boundaries of the one other stained area; it is also noted that sensing/detecting movement of the platelet is well known in the art as evidenced by Dolecek et al. US Publication 2011/0301012).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pollak’s features into Bachelet’s 
Therefore Bachelet in view of Pollak discloses acquiring first and second images of the blood sample at respective times and based on motion of a given entity in the first and second images, distinguishing between the given entity being a platelet and the given entity being a parasite.

Response to Amendment
4.	In response to the amendment, the rejection of claim 9 under 35 U.S.C. 112 is withdrawn.        
         
Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.

6.	Claims 1, 2, and 13-14 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Pollak et al. (US Publication 2015/0037806, hereinafter Pollak).
Regarding claim 1, Pollak discloses apparatus for use with an output device, and a blood sample that was drawn from a subject (Pollak, para’s 0050 and 0056, system and method for analyzing blood sample from a human body), the apparatus comprising: 
a microscope system configured to acquire first and second images of the blood sample at respective times (Pollak, para’s 0063-0064, 0130-0131, microscopic system captures one or more images of bold sample in a sequence of images in time); and 
Pollak, para. 0034, computer processor) configured to: 
identify, in the first and second images, a given entity (Pollak, para. 0128, identify stained object in the sample images);
determine whether, between acquisitions of the first and second images, there was motion of the given entity within the sample, by comparing the first and second images to one another, at least partially in response thereto, distinguish between the given entity being a platelet and the given entity being a parasite, and generate an output on the output device, at least partially in response thereto (Pollak, para. 0128, the presence of a suspected pathogen is determined if a first stained area is identified and the pattern of movement directionality and/or velocity of the stained object corresponds with a pattern predetermined to be associates with the suspected pathogen.  For example, when considering Trypanosoma brucei, its motion (motility) is expected to occur at a characteristic pattern.  As such, when the sample is stained with AO and Hoechst staining, the movement of the AO stained area may be analyzed to confirm a match or an expected correlation with the expected pattern; further, claims 1 and 21 disclose staining a body fluid sample with two or more dyes, the sample comprising platelets and being suspected of further comprising a pathogen; selecting a stained object comprising the first stained area and the one other stained area and determining the presence of a suspected pathogen in the sample if pattern of movement of said stained object corresponds with a pattern predetermined to be associates with the suspected pathogen; and selecting a stained object comprising the first stained area and the one other stained area and determining the presence of a suspected pathogen in the sample, if during movement of the stained object the first stained area is maintained within boundaries of the one other stained area; para. 0138, generate output comprising a value or combination of values being indicative of the presence or absence of suspected pathogens in the sample). 

Regarding claim 2, Pollak discloses the apparatus according to claim 1, wherein the microscope system is configured to acquire first and second images of the blood sample at respective times by acquiring first and second fluorescent images of the blood sample at respective times (Pollak, para. 0038, capturing fluorescence (475 nm, FIGS. 1C, 1F) images of white blood cells (FIGS. 1A-1C) and malaria infected red blood cells (FIGS. 1D-1F)).

	Regarding claims 13-14, these claims comprise limitations substantially the same as claims 1-2; therefore they are rejected by the same rationale set forth.

7.	Claims 1-2, and 13-14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bachelet et al. (US Publication 2012/0169863, hereinafter Bachelet) in view of Pollak et al. (US Publication 2015/0037806, hereinafter Pollak).
Regarding claim 1, Bachelet discloses apparatus for use with an output device, and a blood sample that was drawn from a subject (Bachelet, para’s 0014-0017, 0046 system and method for analyzing thick or thin blood smear from a human body for detecting the presence of parasites, or other microorganisms), the apparatus comprising: 
a microscope system configured to acquire first and second images of the blood sample at respective times (Bachelet, para’s 0045 and 0055, microscopic system captures one or more images of blood smear in time); and 
Bachelet, para. 0035, computer processor) configured to:
identify, in the first and second images, a given entity (Bachelet, para’s 0075-0078, capturing one or more digital images, identify element(s)/object(s) in images of the blood smear); 
determine whether, between acquisitions of the first and second images, there was motion of the given entity within the sample, by comparing the first and second images to one another, at least partially in response thereto, distinguish between the given entity being a non-parasitic entity and the given entity being a parasite, and generate an output on the output device, at least partially in response thereto (Bachelet, para’s 0075-0078, capturing one or more digital images, classify features of elements/objects based on  motion of the elements/objects; para’s 0108 and 0121, automatically identify pathogens within a sample, the apparatus captures one or more digital images from a sample undergoing analysis, utilizes image analysis software to locate putative appearances of the pathogen in the image, compares the characteristics of a suspected pathogen present in the image, to a succinct set of characteristics extracted from images of known pathogens. Characteristics "classification features" may include motion of live parasites and their location with respect to other elements of the biological sample; par. 0222, classification features must be relevant to objects which are being classified may include the fluorescence of the candidate and/or motion of the candidate; claims 8 discloses outputting a result that includes at least one of the following: the presence or absence of a pathogen, and the species of pathogen).
Bachelet does not explicitly disclose but Pollak discloses the non-parasitic entity being a platelet (Pollak, claims 1 and 21 disclose staining a body fluid sample with two or more dyes, the sample comprising platelets and being suspected of further comprising a pathogen; selecting a stained object comprising the first stained area and the one other stained area and determining the presence of a suspected pathogen in the sample if pattern of movement of said stained object corresponds with a pattern predetermined to be associates with the suspected pathogen; and selecting a stained object comprising the first stained area and the one other stained area and determining the presence of a suspected pathogen in the sample, if during movement of the stained object the first stained area is maintained within boundaries of the one other stained area; it is also noted that sensing/detecting movement of the platelet is well known in the art as evidenced by Dolecek et al. US Publication 2011/0301012).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pollak’s features into Bachelet’s invention for enhancing the detection of pathogens by identifying their motions with respect to blood cells in the blood sample. 

Regarding claim 2, Bachelet-Pollak discloses the apparatus according to claim 1, wherein the microscope system is configured to acquire first and second images of the blood sample at respective times by acquiring first and second fluorescent images of the blood sample at respective times (Bachelet, para. 0067, capturing fluorescent images).

	Regarding claims 13 and 14, these claims comprise limitations substantially the same as claims 1 and 2; therefore they are rejected by the same rationale set forth.


Allowable Subject Matter
8. 	Claims 4 and 16 are objected to, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. 
The remaining claims 5-12 depending on claim 4 inherit the objection thereof. 

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/           Primary Examiner, Art Unit 2484